Lyon, J.
Tbe judgment of tbe circuit court cannot be sustained. Ackerman was not a bona fide purchaser of tbe mortgaged premises, and tbe conveyance by Crow to bim did not vest in him a title thereto paramount to tbe mortgage. The recording of tbe mortgage before the conveyance to Mrs. Lewis was recorded, gave the mortgage priority over such conveyance, and it is entirely immaterial that she did not know that her grantor was not a bona fide purchaser of tbe premises. When she found tbe mortgage on record, which is of older date than tbe deed to Ackerman (although the deed was first recorded), this was sufficient to put her upon inquiry as to whether he was a bona fide purchaser for value. After the recording of the mortgage she purchased at her peril. Had her grantor been a bona fide purchaser for value, she would have held the premises by a title paramount to the mortgage. But her grantor not being a bono, fide purchaser, her title is subordinate to the mortgage. It was so held in Fallass v. Pierce, 30 Wis., 443, which case is conclusive of the question here involved. The plaintiff is entitled to a judgment of foreclosure against both defendants.
By the Court.— The judgment is reversed, and the cause remanded for further proceedings according to law.